Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 15




                                  T]NITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                        Fort Lauderdale Division

  BONNIE DAVIS,

                 Plaintiff,                             civilActionNo0:21mc61155
  vs

  UNITED STATES OF AMERICA,
  and INDUCTOWELD TUBE CORP.
  A Florida Corporation,

                 Defendant.



                                             COMPLAINT

         COMES NOW the Plaintiff, BONNIE DAVIS, by and through the undersigned attomeys,

  and sues the Defendants, LINITED STATES OF AMERICA, who was operating the federal

  agency known       as the United         States Post Office, and INDUCTOWELD TUBE

  CORPORATION(hereinafter "INDUCTOWELD"), and in support thereof, alleges the following:

                              Parties, Jurisdictional, and Venue Allegations

         1.         This action is brought against the UNITED STATES OF AMERICA pursuant to

  the Federal Tort Claims Act     (FTCA),28 U.S.C. gg267l et.   seq.


         2.         This Court has jurisdiction pursuant to 28 U.S.C. Aq 1346(bX I ) over the claims

  asserted against the   LINITED STATES OF AMERICA.

         3.         This Court has supplemental jurisdiction over the claims asserted        against

  INDUCTOWELD pursuant to 28 U.S.C. $ 1367.

         4.       Defendant, LTNITED STATES OF AMERICA, is the proper party to this action

  under the FTCA, supra., for the negligent acts and omissions of its agencies and their employees.

  28 u.S.C. $$ 1346(bX1).



                                                    1
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 15




              5.       At all times material hereto, Plaintiff, BONNIE DAVIS, was a resident and

   citizen of Broward County, Florida.

              6.      At all   times material hereto, Defendant, INDUCTOWELD, was a Florida

   corporation which owned a shopping pla"a known as Galt Ocean Plaza in Broward County.

   Florida.

              7.    On or about August 14,2018, Defendant, INDUCTOWELD owned, maintained

   and/or controlled property located at or near 3302-3370 NE 34th Street, in the City of Fort

   Lauderdale, Broward County, Florida.

              8.    At all times material hereto, including August 14, 2018, the United States Postal

   Service rented space at the property described in paragraphs 6 and 7 and operated a United States

   Postal Service   Office. The address of the United    States Postal Service   Office within the shopping

   plaza owned by INDUCTOWELD is and was 3324 NE 34th Street, Fort Lauderdale, Florida.

              9.    Liability of the Defendant, UNITED STATES OF AMERICA, is predicated

   specifically on 28 U.S.C. $$ 1346(bX1) and 267 4 because the personal injuries, and resulting

   damages set forth below that form the basis     of this Complaint, were proximately caused by the

   negligence, wrongful acts and/or omissions of employees of Defendant, UNITED STATES OF

   AMERICA, through its agency, namely the United States Post Office. These employees were

   acting within the course and scope of their office or employment, under circumstances where the

   LTNITED STATES OF AMERICA, if a private person, would be liable to the Plaintiff in the same

  manner and to the same extent as a private individual under the laws      ofthe State ofFlorida.

              10.   Plaintiff has complied with all conditions precedent to bringing this suit pursuant

  to 28 U.S.c. $ 2675, including the submission of Form 95 to the appropriate govemmental agency,

  a copy   of which is attached hereto as Exhibit   "A"    without enclosures and with Plaintiff s home



                                                     2
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 15




   address redacted.     Plaintiffs claims   were rejected by the representative ofThe United States Postal

   Service in a letter that appears to have been mailed on February 8,2021, by the United States Postal

   Service (See Exhibit        "B"   attached hereto). Plaintiff has brought her claim within 6 months    of

   the date her claim was rejected by the failure ofthe United States Postal Service to offer reasonable

   compensation to Plaintiff

           I   l.     Venue is proper in this District and Division because the United States Post Office

   in which the Plaintiff was injured was physically located in Fort Lauderdale, Broward County,

   Florida, which is in this District and Division. The negligent acts complained of in this Complaint

   also occurred in Broward County, Florida, within this District and Division.




               Count I   -   Neslipen cea ga inst Defendant. UNITED STATES OF AMERICA

          12.         Plaintiff incorporates by reference each and every allegation set forth in Paragraphs

   I through    ll   above.

          13.         On or about August 14,2018, Plaintiff, BONNIE DAVIS, while exercising due

  care and caution for her own safety, was entering the post office located at the property identified

  in paragraphs 6 and 7 herein when she was suddenly and unexpectedly injured due to the careless

  and negligent manner in which the floor of the premises was maintained. More specifically, the

  Plaintiff slipped and fell on water on the ground that was leaking from       the   roof/ceiling and/or AC

  unit in the ceiling.

          14.         The UNITED STATES OF AMERICA and its employees owed to the PlaintitT                 a


  duty ofreasonable care to maintain the floors inside the subject Post Office location in a condition

  reasonably safe for their intended uses and free form all conditions which would render them




                                                         3
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 15




   dangerous and unsafe for the Plaintiff, or present an unreasonable risk ofharm to her, in her lawful

   use of the same.

          15.      The UNITED STATES OF AMERICA and its employees owed Plaintiff a duty to

   wam her of the dangerous and unsafe condition ofthe floor.

          16.      The UNITED STATES OF AMERICA, by and through its employees, servants,

   and/or agents breached its duty ofcare to the Plaintiff, by committing one or more ofthe following

   negligent acts of commission and/or omission which proximately caused injury to the Plaintiff as

   hereinafter alleged more fully:

                   a.   Defendant, UNITED STATES OF AMERICA, knew or should have known
                        about the dangerous and hazardous condition of the wet floor and failed to
                        correct same;
                   b.   Failure to properly inspect the subject floor;
                   c.   Failure to properly wam the Plaintiff of the subject floor's dangerous and
                        hazardous condition;

                   d.   Failure to properly maintain the subject floor in a reasonable and safe condition.
                   e.   Failure to correct a defective condition on the premises that was causing water
                        to accumulate on the ground.


          17   .   In the altemative, the Defendant [INITED STATES OF AMEzuCA, created one or

  more of the uffeasonably dangerous conditions set forth above thereby negligently causing said

   unreasonably dangerous and unsuitable conditions.

          18.      That the aforesaid acts of negligence on the parts of the Defendant were the

  proximate cause ofthe injuries sustained by the Plaintiff

          19.      As a direct result of his fall, the Plaintiff, BONNIE DAVIS, has been forced to

  incur medical bills, has suffered bodily injury resulting in severe physical pain and suffering,

  disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of


                                                       4
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 15




   hospitalization, medical and nursing care and treatment, and aggravation ofpreexisting injuries,              if
   any. Her losses are permanent and continuing in nature and the Plaintiff will suffer losses in the

   future.

             WHEREFORE, Plaintiff, BONNIE DAVIS, demands judgment for damages in the amount

   of   $2,000,000 (two million dollars) against Defendant, UNITED STATES OF AMERICA,

  together with costs.

                          Count II   -   Neelisence asainst Defendant INDUCTOWELD


             20.       Plaintiff readopts and realleges each and every allegation contained in counts I

  ttrough     11 as   ifthey were fully   set forth herein, and   firther   says:

             21.       On the above date and time, the Plaintiff, BONNIE DAVIS, while exercising due care

  and caution for her own safety, was entering the post office located at the property identified in

  paragraphs 6 and 7 herein when she was suddenly and unexpectedly injured due to the careless and

  negligent manner in which the roof, ceiling and/or the air conditioning ofthe subject building were

  maintained. More specifically, the        Plaintiff slipped   and fell on water that was leaking from the ceiling

  and./or    AC unit in the ceiling.

             22.       The Defendant, INDUCTOWELD, and its employees owed to rhe Ptaintiff a dury of

  reasonable care to maintain the roof/ceiling and              AC unit in a condition reasonably safe for their

  intended uses and free form all conditions which would render them dangerous and unsafe for the

  Plaintiff, or present an unreasonable risk of harm to her, in her lawful use ofthe same.

             23.      The Defendant, INDUCTOWELD, retained its duty to maintain the                  roof   and air

  conditioning system ofthe subject building pursuant to the terms of the lease entered into with the

  UNITED STATES OF AMERICA.




                                                            5
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 15




           24.     That it was the duty of the Defendant to wam Plaintiff of aforesaid dangerous and

   unsafe condition.

           25.     The Defendant, by and through its employees, servants, and,/or agents breached its

   duty of care to the   Plaintifl by committing   one or more of the following negligent acts of commission

   and/or omission which proximately caused injury to the Plaintiff as hereinafter alleged more fully:


                             a       The Defendant failed to properly maintain           and
                                     examine the roof/ceiling to make sure they were safe
                                     and fiee from structural damage, and water leaks;

                             b       The Defendant should have exercised reasonable care
                                     in the maintenance of its roof and ceilings;

                             c       The Defendant faited to utilize reasonable care in the
                                     design, planning, inspection and maintenance of said
                                     premises, particularly the roof/ceilings.

                             d       The Defendant failed to wam the Plaintiff of        the
                                     dangerous condition.

                             e       The Defendant failed to maintain its AC unit in a
                                     proper manner to prevent water leaks.

           26.     That the aforesaid acts ofnegligence on the parts ofthe Defendant were the proximate

  cause of the injuries sustained by the Plaintiff.

           27.     As a direct result of his fall, the Plaintift BONNIE DAVIS, has been forced to incur

  medical bills, has suffered bodily injury resulting in severe physical pain and suffering, disability,

  disfigurement, mental anguish, loss of capacity for the enjoyment oflife, expense of hospitalization,

  medical and nursing care and treatrnent, aggravation of preexisting injuries, if any, and loss of the

  ability to eam wages. Her losses are permanent and continuing in nature and the Plaintiffwill suffer

  losses in the future.




                                                         6
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 15




          WHEREFORE, the Plaintiff, BONNIE DAVIS, demands judgment against the Defendant,

  INDUCTOWELD TUBE CORP., for damages, costs, and any other relief this Court may deem

  appropriate.




         DATED THIS 3rd day ofJune, 2021.

                                    Respectfully submitted,

                                    STEINGER, ISCOE & GREENE, P.A
                                    2727 W . Cypress Creek Road
                                    Fort Lauderdale, FL 33309
                                    T: 954-492-2277 lF: 954-634-8315

                                    By'.   s/Ron Vinoerad
                                            Ron Vinograd, Esquire
                                            Florida Bar Number: 19157
                                            Primary: rvinograd@injurylawyers.com
                                            Secondary: saponte@injurylawyers.com




                                                7
         Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 15



                                            Steingg!, Greene a Feiner
                                                        I   NJ U RYLAWYERS. COM


                                                                         Reply to: Fort Lauderdale
    Offices
                                                                        Reply to: Direct Phone:
   West Palm Beach                                                  Direc't Facsimile:(95a) 634-8306
1645 Pelm Beodt        Lrles Blvd
                             th   Eoo.
w6t     Pelm     g.ei.       FL 33101
                                           June 24, 2019
                 (s6l)       fles550
             (561)61&5551 lEr              L. Wayne Boyle
                                           Physical Security SpecialisVMiami Division
             Port St Lucie                 US Postal lnspection Service
 f,07   W Lak!     $it|oy         Faco      ort Claims
      Port   sr t!de, Fl          34986
                                           3400 Lakeside Drive, 6th Floor
                  Q72ld21-9/.}l4
             fla     621     '9951 rar
                                            iramar, FL 33027-3242

        Fort lruderdale
                                            E    Our  Client:         Bonnie Davis
         m7       )'Iw6ad Sreet
                                                 Location of lncident: 3324 N.E. 34'i Street, Fort Lauderdale, FL 33308
   Fon   tfldordale R             3ixlog
                  (0     )   491-7701            Date of Loss            8114t2018
             (S4)    4$-zm hr                    Our File No.:           BR SF 186411

                              Miami        Dear Mr. Boyle:
   233,      P   ce 0o LEon Bll,d
                             S{ite 91O
                                      3{
                                           ln connection with the Federal Tort Claims Act, enclosed please find the
        CoI8l Gables, FL 331
                  (3115)56$flm                lowing documentation:
             (305)   5696@l          Lr
                                            ompleted and signed Standard Form 95 "Claim for Damages, injury or Death"
                                            opy of Lefter marked "Exhibit A" from Markel Claims for your review.

                                            lease be advised that this claim has been transferred to litigation, and the
                                            ttorney you will be speaking with is Aaron Draizin, and his paralegal is
                                            hristine lrizarry.



                                            Ery truly yours,
                                                    , Greene     einer


                                                   ca      lorida egistered Paralegal to
                                             rry Chenman, Esquire




                                                                             EXHIBII             I
 Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 15




                                                          tTnircTlox* P|.... i.rd cr.fiJly tho l tucto.[ ol! lli€ rsvslt tld' Jrd                                               NO
        CLAIM FOR DAIJ|AGE,                             .uFty lntdrndoo rcqr€d on bolr'l !kb. ot thb to.m Usg ddliond !h"(s''                                    L
                                                                                                                                                                       r   106{06
         INJURY OR DEATH                                nacorlry. sa. ravrlo llda l9t ddlboal hotl,lciom,
1. Submn To App.op.tolo Fedcrd AgcncYr                                                    2   lllma, A.tdreas o, cLllanl drd chlmtn t'a por !ond aopacaoall|[ve it                         an v
                                                                                                                     on                 (llunbat,   ,l,!al, cw Slrt. tl (t zb Cd.)
               TORT CIAIMS COORDIN ATOR
              UNftED STATES POSTAL S ERVICE
                     o,box q/x/
                  /'6u-larderda/e,
                                                                                                                          '.va6c.)

                                                                                                                                8/rd //,                     ?       il
                                                               3r3/o                                                                             fl-         aJfu>
                                                                                                                                                                 .   l[tE   tA.U.    O
3. TYPE OF EMPLOYMENT               a                     5            A! 9TA         0                  OAY                                                 7

     o rr.nlav Ac,"ua
                                                                                                                     al€, th,   H@lll   ng            ulcl otoqody fit                   lrta
     B.rb Cl*,l ,S.1, d.d                                                 an',aflng




I                                                                         PAOPCi?Y OAIAOE
NAME           AoDFEss oF owNEF, lF oTHEB T}IAN           clllMAi{l     (N@bet,   d,rel       cllv,   g.L,    utc zb codt)



BBIEFLY OESCa|BE THE PfiOPEBTY, NATURE ANO               EfiEI{T      OF OAMAGE AND THE LOCATION WHERE PSOPERTY MAY SE INSPECIED, TS,. h6I'UCIb,'II
oi Jave1.a aba.)




10
           /lunu                                PE8SOl{AL INJUBYnflBO'{OFUL DEATH
STAIE NAIUFT€ ANO EXTENT OF EACH llit URy OA CAUSE OF O€ATH, WH|CH F9nM8 THE 8^5ts OF THE CLAIM. lF OIH€B THAN CLAIMAI{I, STATE



WilwffiUru, il/4 //F///dl>rF/a/'nbYMM
tl                                                                              wlTXE6SE8
                                  NAME                                                         AoORESS        f   q/rOrr,   !at..t oiy, grl., urt Zg Coltc)

                                              ry/of$s                  i1ffil,r j#/n&24
                                                                       fifi'kderfu/e,                                il aW
'12.   (Sa lnavwllotlc   on   ,avana)                                 axoul|t   oFcl^l          (h cofirn,
12a, PROPERTY oAMAGE                      t   2b. P€FSONAL INJUBY                l2c.     WRONOFUL OEATH                             12d.   fofAL (F.luto    to      g.cw       may   c&t.


I CEiT|FY
                                                              N
                          OF CLAII COYEE8 OT'LY OAIAOES t'O I]IIJ8I!! CAUIEO BY THE ACCDErI A
              IHAI I}IE AIOUiIT                                                                         Aro AonEE
                                                                                                                                            lod.llqc ol yout thhts )
                                                                                                                                                        aaa. @
                                                                                                                                                                           YO ACC     el      sato
Arouitt   luLL S TEFACllOra AtaD Fl)aal alTltEf,ELl oP tHlS cl^lr
             tN
13.a88NATU8E OF CLISIIANT fsa)tsrruodra on r.wrr. atct.,)                  t3b, Phon. numbor ol lronalory 14. 0A                                                           OF

     Kletnrr- d, N                               @^)-t-a
                         CIVII PENALTY FOB PBESE'Ifl'TO
                                                                 .,
                                                                                                        cil
                                                                                                              Qfilh 77t-677e
                                                                                                                      PEIIALTY FOR PiESENIINO                fneuou(err                   /
                                  FNAUOI,II.EIIT CLAIT                                                    CLA|I O{ IITII{O FALSE ETATEIEf,TS
    The   chlrunl !h.lllo.loit   c|d 9.y io ho Urdt d Shtra   lh. rrm ol t2.0OO             Fha ol nol rmtg thIl llO,OO0 q InEi&nmrnl ld rpl nDrc th!,l 5                                 yatl
Cur dorrlo lh9 .mounl ol dattaoac aultahod by tno Unllsd Slllto.                          or Doth. fsc. l0 U 5.C.287, t001.)
fS.€ 3t U.S,C. 972e.J
                                                          NSN 7510-00.631-aO10                                                                STANOAqD FOaH e5 @.v, ?'ES)
95-109                                                                                                                                        PRESCR/€ED EY OEP|. OF JUSrICE
                         t&bb
PE,uiclls ediaons not
                                                                                                              rB                              28 CFR    ta   2
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 10 of 15
                                                                                                    PiIY

    TIr.   ibtc.    n 9.oriid.d h     Dcordrc.        wxn $o     Priv-v Acl 5 U.8 C 662{el(3),                       a. tuncba Poryot.: Tlra ldlo.mdbn r.qraaled ra lo b. u!.d h .vtEdi.g ci!.n!.
,d coms             lh. Lrlo.lllltbr r.qraatad        In   ol. bna, to whbh lhla NonG. l .ll..chod                  c. fuutt. ut     : s.. lh. Notic.. ol svllo . ol accord! iq{ m. .g.^cv lo who6 yo!
  A. luDorltyj Th€ rtql,.tl.d hlo.oatbn b .o!cH.o pirluarI lo on or m6c ol lh.                                          r. .ubm(tlns thir lo n lor thr! rn,orm.tbn
loro*hor 5 U.S.C. 301, 26 U.S.C. 60l cl ltq, 28 U 9.C. 207! .1..q, 28                                                O, Eltacr ot Faluna lo Ratp(Mdr olacbture r. voru.thrv. Howav.r, ldur€ lo s'Jpplv
C f.F. P!r! la.                                                                                                         lh...qiJ..l.c In{otm.lion or lo .r.ct a lho lo.rn m.y r6^d€r your clalm "lnvalid"'
                                                                                                           |i{STBUClloll8
                                                                                 Ca rlrta al   llrttr.ln.d li. rqd          iaoxE   r   a   .99llclD1.
                               .IO                                                                                  PEOPEETY PEBSO AL INJUIIY, OR DEATH ALLEOEO TO HAVE OCCUBRED EY
A CLAIM         SMLL !EOEEMEO       HTVE BEEN PRESET{IEO WHEN A FEOEAAL
roEtrcy EECEwES FROM CLAIUAX1 tlls oULY At rlloRlzEo l6Etrr' oR                                                     FEASOI{ OF THE INCIOENI. THE CLAII/I MUST 8€ PRESENIEO IO THE
LEGTL HEPRESE fiITVE AN      ^ EXEqJIEO SIANDAFO FOFM S5 ON OTHEB                                                   APPROPBIAIE FEOERAL           wlIHITI DIOIEAAI AFIEN THE CLAIM
                                                                 gY A CLAIM FOR                                     rccnuEs.                        ^6ENC'/
WAfiIEN NOIIHCII|oN OF AN I}{CIDEI{T. ACCOMPATIIEO
MO   Eyo    MAGES     rN                   FOR   NJURY    rO On   LOaS OF
                                   ^IIIIEADII
  Any Inlln ctlooa or hlhonallon c.a.lJY h lha prap-rlton ol you. cb/m wlll b.                                         lo, h tuP9on ol ddm. lor drnaga to Ptop€nv ,hicn h.s Do3n or c, bo
lwnhlred, ooon raclttt, Dy tna otllca llrdlcrl.d al lam rr oa tta rcv.r.6 !1d..                                      aconodiclry rapoiod. lhs cBittlnt should luDnrl cl lo3ll t*o ll.ftlt.d .lgn.d
cdrlor.t r.oliidonr Ftahrte D Glrlia c..n.d grxlat lh. F.dx.l Tdl cl.ktll Acl                                        .r.r.h.nl. or ..tllrEr.. Dt ,€t DL, dl.lnl€..tl.c concornt or' il p.vaml hc b€6.
cn Da loird ln TltL 28, Co<L ol Fadrd FogultUdla, Pan la M.,ry {o,lcbt h.v.                                          mada. rl€ [trt..d Jgn.d r.ctiPt! avld.nchg plymenl
pl.ltn.d .Jppl.r'|irLl r.cLtb.la aLo. I mot tlrrl on! .e.hcv la h\olv'ac, 9L.L

                                        dut        or othar Lld ra9r.$drtiva,
                                              rJiroltd aos                                                             lo, ln aucgod ol clima lo, 6anqF lo p.orrty d cn a mt .cm.tr cllY r.pl*rDic,
    Tha    c$h    may Da llla(, oy a
                                                                                                                     or n $. P.oP€.iY !a b3l d detlroy.d, ln. ckn.nl *EUE lut lr{ dal.nrs{a a lo [la
o.ovl(ld oli(l.nEa rrlEhclo.y lo thc 00v!.flln0n1 L rammd wltn .dd chl"1                                             o.lfdfll co.l ol lt€ proplrly, th. d.le ol ourchaso, and lh€ vtlu. ol tna ptopaiy, bolh
aat uLhhg .pr... rrndily lo el ,0. llrc cbllllrlt. a clrn p.d.oL<l by rt aoonl o.                                    Dalca no alior lie.ccidenl. such alatarn€nla ahould De !y dltnlar.3l.d cdi9slsn!
bgal ,.rr.66ntsdv. mutl ba 9r.!.oLd ln lha ntna ol lh. dltnsl ll lh. cbh E                                           p.rtdr!, pr.lr.tty ,3FrbtE C€i!6 or ol!lc6/! lmilr wllh lh. lv9. ol ,oC.rtv
dgmd by tD! !e.t or l.Cd tlpraEnt liva, ll mull ahow lh. lllb or bgd cprcltv ol                                      dm.e.d, or by n4o or firoro compoliilv. bidd..., and ahould b. c.dilied .! boinc p6l
!h. poraon ltnlnc and ba aocomprrictl Dy evtleoc. o, hlc/hfl rrllho.lt to Dt€!3nl I
cltn on b.halt ol th. cLtnanl !! .c.nt. €i.culor. adnhlllralot' D.r.nt, gu.rdl6n or

    tl   cl-n     l htanda   to   llL oarn lo, lolh   p.n .d        Ini(,y   nd !.rydy d.rn4o, cl*tr                   /d) FalL.6 to co,rlcLt.ly .r6qJl€ lhi! lo.,n o. lo lruPtlv lh. r.q!.3lod 6.lensl
lo. tEth nuil       b..notn h llafi       12 ol   hb       lofin-                                                    wirh. lwo yr.rs ,roh lh€ d!1. lt! .1169!lon! E fu€d nEy rd!.L, vour cLln "nvald .
                                                                                                                     A clrr. 13 d.cm.d p.e!€nlod qhcn t i. rcc.rv.d by lhs !pp.o!.lda lgancv, nol iE^
  Th. mornl cbh.d rhoira, !a grEttnlEi.d by cdioalanl .vd.nc. !a lollovl
  l.J ln &oco.l o, tl. clli for D.rtod l6lry d dadl tha cblllflt ahou|d auDmll
                                                                                                                      € malod
I ririllr,n r.po.l by thr .[endin! phYalch. lhovrhg lh! ,l.luI. nd anaol ol lnll,y,
li. niturc rrd ane o, lrr nr.nl, lha d.ga€ ol Frmt,lrn dit6$tr, ll i|y. lh6                                            F.llrrrr to ,p.Glt,. .u c.nrh rlll t..s[ ln hr.llc F...lll.llon o,,our cl.lm
Drogmlrs, and hc pcllod ot noaciad:aton, or lncapadLthn, aiac ng ilrtiz€d bita
                        or buial
                                                                                                                    and lt!a,   r.lull l,r lorLltur. ol ,ou? dgnl.,
lo. mrdlcJll,


 n, oth.l r!p*t ol ulia cllladhn ol lnbn                       lbn, lncudhg tugoadlom lor oduclnglhla bur(an,
 b olracbr, tl6 arancn                                                                                               afld to lh.
   Civa OMdon                                                                                                        Oltica ol Ma gamrtil.nd Budoat
   U,S. Dap.rtndi o{ Junic.                                                                                          Par'orYrar R.dudbn Prol.cl (1105&6)
   waahhgron, oc m53o                                                                                                r.lh6hhgton, Dc 20503
                                                                                                     SUnArCt COVEiIO€
     tEr h.l .lbrcgf,ton                                                  cunlnl p.Dvld. rha lolowlng hlonnllion (cairdlng lh. in.ur.no. cover.gd ol hl3 v.licb
                                   cLlm. m.y bc.dludcsld, ll h aaltrtbl ltlrl ltc
t5.      Do you   cury lccldgrl lnaur'lc.? O Yaa, It yla Ch! nlma f16 ld(ro!! ol hn/aanco con|oany r/u/,,rDat, soaat. cly, sLla, ard z& coda/ 3t1d poE, nuE.I




t   6. Brva you fll.d dain on ,oLr          .rurrc. crdor                 lhr.   .aErc., rld 'l D, i! n ld                                                r7   ll .,€dlElbb, sulC   inou.l                         /
                                                  gavs,$xZZfUot&    'rl




16                h6   be€n                                                                                                                               ?    ln ts hecoaiery   litl tou.t..n.in   th.sa l.cts)




         @ma lert
t   s. Ilo yoll ctry gubk lLblllty rrd 9.o9.rty aamrg6                    henncO O          Y.3, ll yea,   gll   rtlne md ad(rerl ol    hrrlrco clrtur ll,/rr!.r.   stnaL cnr- Stat., .nd Zb Coo.)           NO




                                                                                                                                                                                    SF e5 lRev. 7.65) BACK
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 11 of 15

       LAW DEPARTMENT
       NATIONAL TORT CENTER


  D    UNIrED STATES
       POSTAL SERV'CE



       CERTIF|ED NO.70171450 0001 9610 9584
       RETURN RECEIPT REQUESTED

       Ron Vinograd, Esq.
       Steinger, Greene & Feiner
       2727 NW 62nd Street
       Fort Lauderdale, FL 33309

       Re:     Your Client:            Bonnie Davis
               Date of lncident:       August 14, 2018
               USPS File No.:          NT201959835
               Location of Loss:       3302-3370 NE 34h Street, Ft. Lauderdale, FL 33308

       Dear Mr. Vinograd:

       This is in reference to the administrative claim you filed on behalf of the above-
       referenced claimant under the provisions of the Federal Tort Claims Act, as a result
       of injuries allegedly sustained on or about August 14, 2018.

       The Postal Service is not legally obligated to pay all losses which may occur, but
       only those caused by the negligent or wrongful act or omission of an employee
       acting in the scope of his/her employment. We are guided in our determination by
       all the information available to us, including the reports of our personnel and any
       other persons acquainted with the facts.

       As to the incident at issue, an investigation of this matter failed to establish a
       negligent act or omission on the part of the U.S. Postal Service or its employees.
       While we regret any injury that may have occurred, we cannot accept legal liability
       for these alleged damages. Accordingly, this claim is denied.

       ln accordance with 28 U.S.C. S 2401(b) and 39 C.F.R. 912.9(a), if dissatisfied with
       the Postal Service's final denial of an administrative claim, a claimant may file suit in
       a United States District Court no later than six (6) months after the date the Postal
       Service rna,/s the notice of that final action. Accordingly, any suit filed in regards to
       this denial must be filed no later than six (6) months from the date of the mailing of
       this letter, which is the date shown above. Further, note the United States of
       America is the only proper defendant in a civil action brought pursuant to the Federal
       Tort Claims Act and such suit may be heard only by a federal district court.

       Alternatively, and in accordance with the regulations set out at 39 C.F.R. 912.9(b)
       prior to the commencement of suit and prior to the expiration of the six (6) month
       period provided in 28 U.S.C. S 2401(b), a claimant, his duly authorized agent, or

       1720 MARKET STREET, ROOM 24OO
       sT. LOU|S, MO 63155-9948
       TEL: 314/34S5820
       FAx: 314R455893
                                               EXHIBIT         $
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 12 of 15




       legal representative, may file a written request for reconsideration with the postal
       official who issued the final denial of the claim. upon the timely filing of a requesl for
       reconsideration, the Postal service shall have six (6) months from the date of filing in
       whlch to make a disposition of the claim and the claimant's option under 2g U.S.C. S
       2675(a) shall not accrue until six (6) months after the filing of the request for
       reconsideration.

       A request for reconsideration of a final denial of a claim shall be deemed to have
       been filed when received in this office.

       Sincerely,




      /,'zJ ry'
       Kyle B. Harbaugh
       Tort Claim Examiner/Adjudicator
       314/345-5861
Case 0:21-mc-61155-XXXX Document 1 Entered on FLSD Docket 06/03/2021 Page 13 of 15




   E)
        e
        6l
 ft)
 0      co
        l{r
 r)     tJ-


't^)
       Case
USPS.com@     0:21-mc-61155-XXXX
          - USPS Tracking@ Results            Document 1 Entered on FLSD Docket 06/03/2021rmAction?qtc_tLabels
                                                                 hnps://tools.usps.com/go/TrackConfi Page 14 of 15         I   :70   |




                                                                                                              FAQS >
           USPS Tracking'

                                                 TrackAnotherPackage            *


                                                                                                           Remove X
           Tracking Number: 7 017         1   45OOO01 961   09584

           Your item was delivered to the front desk, reception area, or mail room at 3:29 pm on February
           11,2021 in FORT I-AUDERDALE, FL 33309.




           @ Delivered, Front Desk/Receptaon/Mail Room
           February 11,2021 al3:29 pm
                                                                                                                      -n
           FORT LAUDERDALE, FL 33309                                                                                  o
                                                                                                                      o
                                                                                                                      CL
                                                                                                                      q
                                                                                                                      0)
                                                                                                                      o
           Get Updates   rz


             Text & Email Updates


             Tracking History


             February 11 , 2021 ,3:29 pm
             Delivered, Front DesUReception/Mail Room
             FORT LAUDERDALE, FL 33309
             Your item was delivered to the front desk, reception area, or mail room at 3:29 pm on February 11,2021
             in FORT TAUDERDALE, FL 33309.



             February 10, 2021 ,8:57 pm
             Departed USPS Regional Facility
             MIAMI FL DISTRIBUTION CENTER



             February 10, 2021 ,9:50 am
             Arrived at USPS Regional Facility


I of   2                                                                                                      6/2t2021 1 19 PM
       Case
USPS.com@     0:21-mc-61155-XXXX
          - USPS Tracking@ Results     Document 1 Entered on
                                                          httpsFLSD                             Page 15 of 15 I :70 |
                                                                         Docket 06/03/2021rmAction?qtc_tLabels
                                                                ://tools.usps.com/go/TrackConfi

         MIAMI FL DISTRIBUTION CENTER



         February 9, 2021
         ln Transit to Next Facility



         February 8,2021, 1 1 :36 pm
         Departed USPS Regional Facility
         SAINT LOUIS MO DISTRIBUTION CENTER



         February 8,2021,4:05 pm
         Arrived at USPS Regional Facility
         SAINT LOUIS MO DISTRIBUTION CENTER




         Product lnformation

                                                                                                              o
                                                                                                              o
                                                    See Less zl,                                              0)
                                                                                                              o




                               Can't find what you're looking for?
                       Go to our FAQs section to find answers to your tracking questions



                                                       FAQs




2of2                                                                                                   612/2021 ,3:19 PM
